Case 1:19-cv-00839-DLI-SJB Document 43 Filed 04/17/20 Page 1 of 4 PageID #: 238



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
GUY D. LIVINGSTONE,                                             :
                                                                :
                                    Plaintiff,                  :
                                                                :    SUMMARY ORDER
                  -against-                                     :   19-cv-00839 (DLI) (SJB)
                                                                :
TOUGH MUDDER INCORPORATED and                                   :
ACTIVE NETWORK, LLC,                                            :
                                                                :
                                    Defendants.                 :
----------------------------------------------------------------x

DORA L. IRIZARRY, United States District Judge:

        Before the Court is Defendant Active Network, LLC’s (“Active”) unopposed letter motion

to stay this litigation as to non-debtor Active following the filing of an involuntary petition for

chapter 11 bankruptcy against Defendant Tough Mudder Inc. (“TMI”) in the United States

Bankruptcy Court for the District of Delaware (the “Bankruptcy Action”). See, Mot. to Stay, Dkt.

Entry No. 41. For the reasons set forth below, the motion is granted. Accordingly, the litigation

is stayed in its entirety and is administratively closed with leave to move to reopen within thirty

(30) days of the conclusion of the Bankruptcy Action.

                                               BACKGROUND

        Plaintiff Guy D. Livingstone (“Livingstone”) brings this diversity action against TMI,

which allegedly breached its obligations to him under an Intercreditor Agreement, Third Amended

and Restated Redemption Agreement, and promissory note (“Note”), and against Active, which

allegedly committed tortious interference with respect to certain of those contracts. See, Second

Amended Complaint, Dkt. Entry No. 31 ¶¶ 1, 21-28, 81. Specifically, and as relevant here,

Livingstone alleges that Active extended credit and financing to TMI through an amendment to a

Master Services Agreement (“MSA Amendment”) and Services and Governance Agreement
Case 1:19-cv-00839-DLI-SJB Document 43 Filed 04/17/20 Page 2 of 4 PageID #: 239



(“SGA”), and that through this extension of credit and financing, Active induced TMI to breach

its obligations to him under the Intercreditor Agreement and Note. Id. ¶¶ 2, 81-87.

          On January 7, 2020, TMI filed a letter stating that “three creditors of TMI commenced an

Involuntary Petition for Bankruptcy against TMI in the United States Bankruptcy Court for the

District of Delaware.” TMI Ltr., Dkt. Entry No. 39. Accordingly, this case automatically was

stayed as to debtor TMI pursuant to 11 U.S.C. § 362(a). On January 14, 2020, following a status

conference, the Hon. Sanket J. Bulsara, United States Magistrate Judge, set a schedule for briefing

on the non-debtor’s motion to stay this action.

          On January 24, 2020, non-debtor Active filed the instant Motion to Stay, arguing that there

are two independent bases upon which to stay this litigation as to it. First, Active contends that an

automatic stay applies to it pursuant to the Second Circuit’s holding in Queenie Ltd. v. Nygard

Int’l, 321 F.3d 282 (2d Cir. 2003). See, Mot. to Stay at 2. Second, Active contends that the Court

should impose a stay pursuant to its inherent authority to control the efficient resolution of cases

on its docket. Id. By letter filed on February 5, 2020, Livingstone stated that it did not oppose

Active’s request for a stay, without conceding the merits of the request. Livingston Ltr., Dkt. Entry

No. 42.

                                       LEGAL STANDARD

          “Section 362(a)(1) [of 11 U.S.C.] provides that a bankruptcy petition ‘operates as a stay’

of ‘the commencement or continuation . . . of a judicial, administrative, or other action or

proceeding against the debtor.’” In re Residential Capital, LLC, 529 F. App’x 69, 70 (2d Cir.

2013) (summary order) (quoting 11 U.S.C. § 362(a)(1)). “A suit against a codefendant is not

automatically stayed by the debtor’s bankruptcy filing.” Queenie, Ltd., 321 F.3d at 287. “The




                                                   2
Case 1:19-cv-00839-DLI-SJB Document 43 Filed 04/17/20 Page 3 of 4 PageID #: 240



automatic stay can apply to non-debtors, but normally does so only when a claim against the non-

debtor will have an immediate adverse economic consequence for the debtor’s estate.” Id.

       Even where the automatic bankruptcy stay does not apply, a court may “still invoke its

discretionary authority to stay the proceedings.” See, Lightbody v. Girlie’s Ambulette Serv. Inc.,

2010 WL 3417844, at *2 (E.D.N.Y. Aug. 27, 2010) (citing Landis v. N. Am. Co., 299 U.S. 248,

254 (1936)). “The proponent of a stay, however, ‘bears the burden of demonstrating that such a

stay is justified.’” Lightbody, 2010 WL 3417844, at *2 (quoting WorldCrisa Corp. v. Armstrong,

129 F.3d 71, 76 (2d Cir. 1997).

                                           DISCUSSION

       Active contends that a stay is appropriate under Queenie because the adjudication of claims

against Active will have immediate economic consequences for TMI. Active points to § 2.6 of the

SGA, which provides that TMI agrees to indemnify Active for all liability and expenses associated

with any claims arising out of the SGA or the MSA Amendment. See, Mot. to Stay at 3 & Ex 1

at 4. Active further asserts, and Livingstone does not contest, that the SGA and the MSA

Amendments are “the very agreements through which Livingstone contends that Active engaged

in tortious interference.” Mot. to Stay at 3. Accordingly, allowing this litigation to proceed against

Active probably would result in claims for indemnification by Active against TMI under the SGA.

Id.

       Courts in this Circuit have recognized that indemnification obligations can create the

“immediate adverse economic consequence for the debtor’s estate” warranting an automatic stay

of the action as to a non-debtor. See, e.g., Fareportal Inc. v. Travana, Inc., 2017 WL 11512550,

at *1 (S.D.N.Y. Sept. 25, 2017) (“[I]ndemnification obligations running from debtor to non-debtor

can form the basis for extending the bankruptcy stay to the non-debtor” (citing Queenie, 321 F.3d



                                                  3
Case 1:19-cv-00839-DLI-SJB Document 43 Filed 04/17/20 Page 4 of 4 PageID #: 241



at 287)); Robert Plan Corp. v. Liberty Mut. Ins. Co., 2010 WL 1193151, at *3 (E.D.N.Y. Mar. 23,

2010) (“[B]ecause the Debtors have already pledged to indemnify the Officers, a claim against the

Officers will, when entered, constitute a claim (and hence, an ‘immediate adverse economic

consequence’) against the estate.” (quoting Queenie, 321 F.3d at 287)); But See, N.J. Carpenters

Health Fund v. Royal Bank of Scotland Grp., PLC, 564 B.R. 192, 195 (S.D.N.Y. 2016) (“The mere

possibility of a future indemnification claim will not support application of the automatic stay”).

Given that the indemnification clause in the SGA provides that TMI agrees to indemnify Active

for any claims arising out of the SGA or the MSA Amendment, and that Livingstone’s claim

against Active arises out of those agreements, the Court concludes that allowing this litigation to

proceed against Active will result in immediate economic consequences for TMI. Accordingly,

the Court extends the automatic stay from TMI to non-debtor Active.

       Because the Court extends the automatic stay to non-debtor Active, it need not consider

whether to impose a stay pursuant to its inherent authority.

                                          CONCLUSION

       For the reasons set forth above, Defendant’s motion to stay is granted. Accordingly, the

litigation is stayed in its entirety and is administratively closed with leave to move to reopen within

thirty (30) days of the conclusion of the Bankruptcy Action.

SO ORDERED.

Dated: Brooklyn, New York
       April 17, 2020

                                                                           /s/
                                                                 DORA L. IRIZARRY
                                                               United States District Judge




                                                  4
